Citation Nr: 1721570	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for residuals of a gunshot wound to the left (minor) deltoid muscle.

2.  Entitlement to an increased rating greater than 10 percent for a scar, healed residuals of a left upper extremity gunshot wound.

3.  Entitlement to a compensable rating for a scar, anterior trunk region.

4.  Entitlement to a compensable rating for a scar, right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to December 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a left knee disability, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) were previously before the Board in September 2014, when they were remanded for further development of the evidence.  While the Veteran's appeal was in remand status, his claims for entitlement to service connection for bilateral hearing loss, entitlement to service connection for a left knee disability, and entitlement to a TDIU were granted by the RO.  This action constitutes a full grant of the benefits sought on appeal with respect to those issues, and they are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable evaluation for a right lower extremity scar and entitlement to a compensable evaluation for a trunk scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left shoulder region with damage to Muscle Group III and also impact to Muscle Groups V and VI are no worse than severe.

2.  Residuals of a gunshot wound to the left shoulder region with damage to Muscle Group III are manifested by degenerative joint disease of the left shoulder with flexion and abduction limited to 80 degrees or 110 degrees.

3.  The Veteran's left upper extremity scar measures 7.5 centimeters (cm.) by 4 cm.; 7 cm. by 1 cm., or 8 cm. by 0.4 cm., is deep and non-linear or linear, is painful but not unstable, is not manifested by an area of at least 6 square inches (39 square cm.), and does not cause any impairment in function.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation greater than 30 percent for residuals of a gunshot wound to the left shoulder, Muscle Group III, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 (2016).

2.  The criteria for a separate disability rating of 20 percent for degenerative joint disease of the left shoulder due to residuals of a gunshot wound to the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2016).

3.  The criteria for an initial evaluation greater than 10 percent for left upper extremity gunshot wound scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in July 2011 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claims in December 2014 and August 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's residuals of a gunshot wound to the left shoulder region and left upper extremity scar under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the December 2014 and August 2016 VA examinations to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Residuals of a Gunshot Wound to the Left Shoulder Region

The Veteran contends that an increased rating greater than 30 percent is warranted for his residuals of a gunshot wound to the left shoulder region.  In a July 2012 notice of disagreement, he stated that he could not lift his left shoulder to do anything.  In his February 2013 substantive appeal, he explained that he had trouble lifting his left arm and shoulder.  He noted that he experienced weakness and atrophy in his left arm due to his combat injuries.  He reported that, since his injury, he had to compensate during lifting activities and that he took medication and used a menthol rub daily for chronic pain.

The Veteran's residuals of a gunshot wound to the left shoulder region are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a and 4.73, Diagnostic Codes 5201-5303.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated code in this case may be read to show that an injury to Muscle Group III of the arm was the service-connected disorder, which was also rated based upon limitation of motion of the arm.  The Board will consider the Veteran's claim for an increased rating under all pertinent diagnostic codes.

Muscle disabilities are rated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (2016). The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

A moderately severe muscle disability is evidenced by a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. There should be hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. 38 C.F.R. § 4.56 (d)(4)(i), (ii). 

A severe muscle injury is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, where there was hospitalization for a prolonged period for treatment of the wound.  There should be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii). 

Moderately severe disability of muscles requires entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii). 

Severe disability of the muscles requires ragged, depressed and adherent scars, loss of deep fascia or muscle substance or soft flabby muscles in the wound area, and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4)(iii). 

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).

Diagnostic Code 5201 provides that limitation of motion of the minor arm is rated as 20 percent disabling when motion is limited to shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum 30 percent rating is warranted when motion is limited to 25 degrees from the side.  Id.

Diagnostic Code 5303 involves the intrinsic muscles of the shoulder girdle, including the pectoralis major I (clavicular) and the deltoid.  For the nondominant arm, a 20 percent disability rating is warranted for moderate or moderately severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5303.  A maximum 30 percent rating is warranted for severe injury.  

In August 2011, the Veteran underwent a VA muscles examination.  The Veteran reported that his left deltoid muscle had atrophied along with his biceps.  He noted weakness in the left deltoid.  The examiner stated that the exact muscle destroyed was the left deltoid muscle.  The examiner reported that there was no tissue loss in the wound and there was no loss of muscle function.  There was some lateral deltoid weakness, but the examiner found this to be "most likely secondary to aging."  There was also evidence of some atrophy of the left deltoid and biceps "most likely secondary to aging also as it looks to be about the same size as the right."  The examiner also noted that none of the joints were affected by the wound.

In December 2014, the Veteran underwent another VA muscles examination.  The examiner reported that the Veteran's through and through gunshot wound to the left deltoid affected Muscle Group III, the intrinsic muscles of the shoulder and girdle, including the pectoralis major and the deltoid.  No other muscle groups were affected.  Physical examination did not reveal any known fascial defects or evidence of fascial defects, but the muscle injury did affect muscle substance or function, as tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.  The examiner described the impairment as weakness of left arm elevation which was worse with repeated movements.  Additionally, there was evidence of loss of power, weakness, and lowered threshold of fatigue in Muscle Group III.  Muscle strength testing revealed less than normal strength in left shoulder abduction for Muscle Group III.  There was no loss of muscle strength in any other muscle group in the left upper extremity.  There was no evidence of muscle atrophy.  The examiner noted that a December 2014 X-ray of the left shoulder showed arthritis.  The diagnosis was gunshot to the left arm, thru and thru deltoid.  The examiner stated that the Veteran's left shoulder disability caused functional impairment including weakness in the left shoulder.

A December 2014 VA shoulder and arm examination reports the Veteran's complaints of shoulder pain in cold and rainy weather.  He also indicated that he experienced pain when using the left arm overhead.  Physical examination of the left arm showed range of motion with flexion to 80 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 40 degrees.  The Veteran was able to perform three repetitions with no change in range of motion after repetitive use testing.  The examiner noted that the Veteran experienced functional loss because he could not reach overhead, and that the Veteran experienced pain with range of motion and when the arm was used in weight-bearing or in non-weight bearing.  There was localized tenderness or pain on palpation over the lateral deltoid.  With regard to functional loss and additional limitation of range of motion, the examiner identified contributing factors including less movement than normal, weakened movement, and pain on movement.  The examiner also stated that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time, which would result in range of motion of the left shoulder with flexion to 80 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees.  

The examiner noted that, during a flare-up, the Veteran experienced more pain but not additional reduced motion.  Additionally, the Veteran could not lie on his left shoulder without significant pain and had to limit lifting with the left arm to 15 pounds.  Muscle strength was slightly reduced in the left arm but there was no ankylosis of the shoulder joint.  An external rotation/infraspinatus strength test was positive in the left shoulder, and the Veteran was unable to perform a Hawkins' impingement test, an empty-can test, and a lift-off subscapularis test.  There was no evidence of left shoulder instability, dislocation, or labral pathology.  There was no acromioclavicular joint condition or any other impairment of the clavicle or scapula and there was no tenderness to palpation on the acromioclavicular joint, but a cross-body adduction test was positive on the left.  The Veteran did not have any impairment of the humerus.  There was objective evidence of minor crepitation on the right and left.  

A December 2014 X-ray of the left shoulder showed degenerative changes affecting the left shoulder, including severe narrowing of the subacromial space, suggestive of chronic rotator cuff injury, and diffuse osteopenia.  The diagnoses were gunshot wound to the left shoulder with arthroscopic surgery and residual scar, and left shoulder arthritis.  With regard to functional impact on employment, the examiner indicated that the Veteran's left shoulder disability resulted in inability to reach above horizontal, limited ability to carry, and inability to sleep on the left side.

VA treatment records from 2010 through 2016 reflect complaints of and treatment for left shoulder pain.  A December 2010 record notes the Veteran's complaints of left shoulder pain.  Physical examination showed limited range of motion in the left shoulder, and that there was external rotation to 110 degrees.  A September 2012 record indicates that the Veteran experienced a lot of difficulty reaching or extending the arms above shoulder level.  September 2012 treatment records reflect that the Veteran was prescribed one tablet of Etodolac three times per day as needed for pain.  Additionally, he was prescribed a menthol-camphor gel and directed to apply it twice a day as needed for pain.  In an October 2012 statement, he reported that he used the menthol-camphor gel once per day after showering for his left shoulder.  He also indicated that he took one tablet of Etodolac three times per day for pain.  A February 2015 VA treatment record states that the Veteran experienced left shoulder pain with approximately 90 degrees of abduction.

Private treatment records from June 2016 note decreased range of motion of the left shoulder with abduction to 90 degrees, which was unchanged from April 2015 and January 2015.

In August 2016, the Veteran underwent another VA muscle injuries examination.  The examiner noted that degenerative changes affecting the left shoulder included severe narrowing of the subacromial space, suggestive of chronic rotator cuff injury.  The examiner identified the muscle groups affected as Muscle Group III on the left, for the intrinsic muscles of the shoulder girdle, including the pectoralis major and deltoid; Muscle Group V on the left, for flexor muscles of the elbow, including the biceps, brachialis, and brachioradialis; and Muscle Group VI on the left, for extensor muscles of the elbow, including the triceps.  Physical examination showed no known fascial defects or evidence of fascial defects associated with any muscle injuries.  The muscle injury did affect muscle substance or function, as it caused weakness.  Signs and symptoms of muscle disability included weakness in Muscle Group III and Muscle Groups V through XVIII.  Muscle strength testing showed less than normal strength at shoulder abduction (Group III), elbow flexion (Group V), elbow extension (Group VI), wrist flexion (Group VII), and wrist extension (Group VIII) on both the right and left sides.  There was no evidence of muscle atrophy.  The diagnosis was left deltoid gunshot wound residuals of pain, Muscle Groups III, V, VI.  The examiner reported that the Veteran's muscle injury impacted his ability to work, as he experienced pain in the left shoulder and could not lift anything.  Additionally, he was unable to reach above his head.

In August 2016, the Veteran also underwent another VA shoulder and arm examination.  The Veteran reported left shoulder pain with movement in any direction and inability to reach up.  The examiner noted that degenerative changes affecting the left shoulder included severe narrowing of the subacromial space, suggestive of chronic rotator cuff injury.  Physical examination of the left shoulder showed flexion to 110 degrees, abduction to 110 degrees, external rotation to 40 degrees, and internal rotation to 40 degrees.  There was pain with all ranges of motion.  The examiner found that the Veteran's range of motion itself did not contribute to functional loss.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, no evidence of pain with weight bearing, and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion after three repetitions.  The examiner also concluded that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time or with flare-ups.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repeated use over time or with his statements describing functional loss during a flare-up.  There were no additional factors contributing to disability identified.  Muscle strength testing showed active movement against some resistance in the left shoulder, which was a reduction in muscle strength due to the gunshot wound disability.  The examiner reported that there was no ankylosis, but that a Hawkins' impingement test, an empty-can test, an external rotation/infraspinatus strength test, and a lift-off subscapularis test were positive, suggestive of a rotator cuff condition.  There was no suggestion of shoulder instability, dislocation, or labral pathology and there was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition suspected.  Also, there was no evidence of impairment of the humerus.  The diagnoses were left deltoid gunshot wound residuals of pain and degenerative joint disease of the left shoulder.  The examiner noted that a 2014 magnetic resonance imaging scan (MRI) of the left shoulder showed degenerative changes affecting the left shoulder including severe narrowing of the subacromial space, suggestive of chronic rotator cuff injury.  With regard to functional impact on employment, the examiner noted that the Veteran's left shoulder disability caused pain in the left shoulder, inability to lift anything, an inability to reach above the head.

After a thorough review of the evidence of record, the Board concludes that an evaluation in excess of 30 percent is not warranted for the Veteran's residuals of a gunshot wound to the left shoulder region, Muscle Group III, under Diagnostic Code 5303, as 30 percent is the highest rating available under Diagnostic Code 5303 for the nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5303.  As noted above, a maximum 30 percent rating is warranted for severe injury to Muscle Group III in the nondominant arm.  An increased rating greater than 30 percent is not warranted under any of the other diagnostic codes pertaining to the muscle groups of the shoulder girdle and arm, as 30 percent is the highest rating assignable for the nondominant arm under each of those diagnostic codes.  38 C.F.R. § 4.73, Diagnostic Codes 5301-5306.

The Board has considered whether separate ratings may be assigned for the disabilities affecting Muscle Groups V and VI identified in the August 2016 VA examination.  When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) (2016).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  

In this case, the August 2016 VA examination identified injuries to Muscle Group III, the intrinsic muscles of the shoulder girdle, including the pectoralis major or the deltoid; Muscle Group V, the flexor muscles of the elbow, including the biceps, brachialis, and brachioradialis; and Muscle Group VI, the extensor muscles of the elbow, including the triceps and anconeus.  Because Muscle Groups V and VI are the same anatomical region as Muscle Group III, but act on the elbow joint rather than the shoulder joint, the evaluation for Muscle Group III may be increased by one level and used as a combined evaluation based on the impairment in Muscle Groups III, V, and VI.  However, elevation of the rating "by one level" for use as the combined evaluation for the anatomical region's rating, in accordance with 38 C.F.R. § 4.55(e), is not possible in this case because the Veteran is already receiving the maximum schedular rating available for Muscle Group III.  The regulations specify that there are only four classifications available for impairment in Muscle Group III, and severe is the highest, which is rated as 30 percent disabling in the nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5303.  As there is no next higher level, an increased rating greater than 30 percent may not be awarded based on injury to Muscle Groups V and VI.  

The Board has also considered the Veteran's left shoulder disorder under the musculoskeletal diagnostic codes.  However, an increased evaluation greater than 30 percent is not warranted under the shoulder and arm diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2016).  There is no evidence of any left shoulder ankylosis, fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2016).  An increased rating greater than 30 percent is not provided for under Diagnostic Codes 5201 or 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5201, 5203 (2016).  Accordingly, an increased evaluation is not warranted under the musculoskeletal disorder diagnostic codes. 

The Board has also considered whether a separate rating is warranted for the Veteran's left shoulder arthritis, pursuant to Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). 

In this case, both the December 2014 and the August 2016 VA examiners diagnosed degenerative joint disease of the left shoulder, confirmed by December 2014 X-rays of the shoulder.  Additionally, the December 2014 VA examination reflects reduced range of motion of the left shoulder with flexion to 80 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 40 degrees.  The August 2016 VA examination shows flexion to 110 degrees, abduction to 110 degrees, external rotation to 40 degrees, and internal rotation to 40 degrees.  Pursuant to Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the minor arm to shoulder level or midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating is not warranted unless the evidence shows limitation of motion of the arm to 25 degrees from the side.  In this case, the evidence more nearly approximates a separate 20 percent disability rating for the Veteran's left arm limitation of motion based on degenerative arthritis, as the evidence shows flexion and abduction to 80 degrees or 110 degrees.  There is no evidence that left arm range of motion was limited to 25 degrees from the side.  Accordingly, a separate 20 percent rating, but no higher, is assigned for the Veteran's left shoulder degenerative arthritis which results in limited motion of the arm.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's service-connected disability under diagnostic codes governing scarring.  However, the Board observes that the Veteran is separately service-connected for a left upper extremity scar, which is a residual of a gunshot wound.  The rating for this disability is discussed below.  Accordingly, another separate rating is not warranted for the Veteran's left upper extremity scar.

Last, the Board has considered entitlement to a separate evaluation for peripheral nerve impairment.  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2016).  However, there is no medical evidence that the Veteran's left shoulder disability results in any tendon or nerve damage, and there is no evidence of neurological symptoms associated with the left shoulder disability.  Accordingly, a separate evaluation for peripheral nerve impairment is not warranted.

II.  Left Upper Extremity Scar

The Veteran contends that he is entitled to an increased rating greater than 10 percent for a left upper extremity gunshot wound scar.  He alleges that his left upper extremity scar is both painful and unstable.

The Veteran's left upper extremity gunshot wound scar is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804.  As noted above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated code in this case may be read to show that a scar to the head, face, or neck that is superficial and nonlinear is the service-connected disorder, which is rated based upon its pain or instability.  

Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable and painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2016).

An August 2011 VA muscles examination notes the presence of an entry wound and exit wound scar along the lateral aspect of the deltoid of the left shoulder.  There was no tissue loss and no loss of muscle function in the wound.  

In July 2012, the Veteran underwent a VA scars examination.  The examiner noted that the Veteran had scars on the trunk or extremities, but not on the head, face, or neck.  The Veteran reported that, during combat in the Philippines, he sustained shrapnel wounds.  He stated that there was no pain associated with his scar.  The examiner noted that none of the scars were unstable with frequent loss of covering of skin over the scar, and none of the scars were both painful and unstable.  Also, none of the scars were due to burns.  Physical examination of the left upper extremity revealed a deep, non-linear scar measuring 4 cm. by 7.5 cm.  The total area in square cm. for the left upper extremity deep non-linear scar was noted to be 30 square cm.  The examiner reported that the scar did not result in limitation of function, and that there were no other pertinent findings associated with the scar.

VA treatment records from September 2012 reflect that the Veteran was prescribed a menthol-camphor gel and directed to apply it to his skin twice a day as needed for pain.  

In December 2014, the Veteran underwent another VA examination.  The examiner reported that the scar was not unstable with frequent loss of covering of skin over the scar, and that the scar was not both painful and unstable.  Additionally, the examiner noted that the scar was not due to a burn.  Physical examination of the left upper extremity showed a linear left lateral and distal deltoid shoulder scar measuring 8 cm. by 0.4 cm.  The scar did not result in limitation of motion and there were no other pertinent physical findings associated with the scar.  The examiner diagnosed a left shoulder scar from surgery to debride a through and through bullet wound.

The December 2014 VA shoulder examination observed the presence of a scar on the lateral and distal deltoid, measuring 8 cm. by 0.4 cm.  The examiner remarked that the scar was not painful or unstable, did not have a total area equal to or greater than 39 square cm., and was not located on the head, face, or neck.

An August 2016 VA muscle injury examination notes that the Veteran had a scar located on the left deltoid skin surface, which measured 7 cm. by 1 cm.  An August 2016 VA shoulder examination also reflects that the Veteran had a left shoulder scar, which measured 7 cm. by 1 cm.  The examiner stated that the Veteran's scar was not painful or unstable, did not have a total area equal to or greater than 39 square cm., and was not located on the head, face, or neck.

After a thorough review of the evidence of record, the Board concludes that an increased rating in excess of 10 percent is not warranted for the Veteran's left upper extremity scar.  The scar is not a burn scar and is not located on the head, face, or neck.  Although the July 2012 VA examination indicates that it was deep and non-linear, there is no evidence that it covered an area or areas of at least 12 square inches (77 square cm.).  While there is evidence that the scar was painful, there is no evidence that there was more than one scar which was unstable or painful.  Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's left upper extremity scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.




III.  Other Considerations

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected left shoulder disability or left upper extremity scar are inadequate.  The criteria under which the Veteran's disabilities are rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  Id.  

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran filed a separate claim for entitlement to a TDIU, and entitlement to a TDIU was granted in a September 2016 rating decision, effective December 1, 2015.  There is no evidence in the claims file that the Veteran filed a notice of disagreement regarding the effective date assigned for the TDIU.  Accordingly, the issue of entitlement to a TDIU is not before the Board at this time.


ORDER

Entitlement to an increased rating greater than 30 percent for residuals of a gunshot wound to the left (minor) deltoid muscle is denied.

Entitlement to a separate disability rating of 20 percent for degenerative joint disease of the left shoulder due to residuals of a gunshot wound to the left shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent for a left upper extremity scar is denied.


REMAND

In its September 2014 Remand, the Board requested that the RO provide the Veteran with a new VA scars examination to assess the current severity of all of his scars, including his left upper extremity scar, his trunk scar, and his right lower extremity scar.  Although the Veteran was provided with a VA scars examination in December 2014, the examination report does not reflect that the examiner provided any objective or clinical information regarding the Veteran's trunk scar or right lower extremity scar.  Accordingly, a new VA examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA skin examination to assess the current severity of his trunk and right lower extremity scars.  The Veteran's entire claims file must be reviewed by the examiner, and the examiner must specify that all records have been reviewed.  All necessary special studies or tests are to be accomplished.  With regard to the scars, the examiner should specifically report whether each scar is deep, superficial, linear, nonlinear, unstable, poorly nourished, with repeated ulceration, and/or tender and painful on objective demonstration.  For VA adjudication purposes, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The size, both width and length, of all scars must be measured and reported.  Additionally, the examiner must determine whether there is any nerve damage incurred as a result of the scar.  If so, the examiner must identify the damaged nerve and state the severity of the nerve impairment.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

3.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


